     Case 3:20-cv-00250 Document 14 Filed 01/13/21 Page 1 of 2 PageID #: 1376




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


ALAN W. ELSE,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:20-0250

ANDREW SAUL, Commissioner
of the Social Security Administration,

                              Defendant.


                            MEMORANDUM OPINION AND ORDER


        This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny the Claimant’s request for reversal or remand (ECF No.

11); grant the Defendant’s request to affirm the decision of the Commissioner (ECF No. 12);

affirm the final decision of the Commissioner; and dismiss this matter from this Court’s docket.

Neither party has filed objections to the Magistrate Judge’s findings and recommendation.

        Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DENIES the Claimant’s request for reversal or remand (ECF No. 11);

GRANTS the Defendant’s request to affirm the decision of the Commissioner (ECF No. 12);

AFFIRMS the final decision of the Commissioner; and DISMISSES this matter from this Court’s

docket, consistent with the findings and recommendation.
   Case 3:20-cv-00250 Document 14 Filed 01/13/21 Page 2 of 2 PageID #: 1377




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        January 13, 2021




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -2-
